                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                        :          Case No. 3:18-cr-59
                                                 :
               Plaintiff,                        :          Judge Thomas M. Rose
                                                 :
v.                                               :
                                                 :
JOHNNIE LEE BONNER, III,                         :
                                                 :
               Defendant.                        :


          ENTRY AND ORDER DENYING MOTION TO SUPPRESS (DOC. 22)


       This case is before the Court on the Motion to Suppress (Doc. 22) filed by Defendant

Johnnie Lee Bonner (“Bonner”). On April 24, 2018, the Grand Jury returned a two-count

indictment against Bonner. (Doc. 15.) Count 1 alleges felon in possession of a firearm and

ammunition in violation of 18 U.S.C. § 922(g)(1) & 924(a)(2). Count 2 alleges possession with

intent to distribute a mixture or substance containing a detectable amount of cocaine in violation

of 21 U.S.C. §§ 841(a)(1) & (b)(1)(C). Bonner entered not guilty pleas to both counts. (Doc. 18.)

       On June 8, 2018, Bonner filed the Motion to Suppress. (Doc. 22.) He seeks suppression

of all evidence seized by law enforcement and all of his statements to law enforcement. On

October 29, 2018, the Court held a hearing on the Motion to Suppress. (Doc. 26.) On November

28, 2018, the Government filed a Response in Opposition (Doc. 27) to the Motion to Suppress. At

Bonner’s request, the Court extended his deadline to file a memorandum in response to the

Government’s Opposition to December 10, 2018. On December 12, 2018, Bonner filed his

responsive memorandum. (Doc. 29.) Despite its tardiness, the Court has considered Bonner’s
responsive memorandum along with his original Motion to Suppress. This matter is therefore ripe

for review.

       For the reasons below, the Motion to Suppress is DENIED.

       I.      FINDINGS OF FACT

       The following findings are made based on the evidence submitted by the parties and the

testimony at the October 29, 2018 hearing on the Motion to Suppress.

       On April 4, 2018, Dayton Police Officers Michael Schwartz and Thadeu Holloway were

performing routine patrol duties in their marked police cruiser while wearing their respective

uniforms of the day. Both Officers were members of the Dayton Police Department’s Greater

Dayton Premier Management Authority (GDPMA) Task Force. The mission of this task force is

to patrol and surveil GDPMA managed properties for possible criminal activity.

       At approximately 9:30 PM, the officers drove into a dimly lit and nearly empty parking lot

located at the 900 Block of Danner Ave. adjacent to the Desoto Bass Public Housing Complex in

West Dayton, Ohio. Desoto Bass is owned and managed by GDPMA. Although the parking lot

could accommodate 75-100 cars, only 3-4 parked cars were observed on this evening. No

individuals or pedestrians were otherwise observed in the lot. It was cold (approximately 35°F)

and dark outside. Officers Schwartz and Holloway knew the Desoto Bass area to possess the

highest crime rate for gun shootings, felonious assaults, drug crimes and property crimes in the

entire City of Dayton.

       On entering the lot, the officers noticed a parked gray GMC Jimmy SUV with an Ohio

temporary license plate. The SUV was backed into a resident parking space. A black male, later

identified as Bonner, was inside the SUV straddling the area between driver’s seat and front




                                               2
passenger’s seat. The SUV’s engine was not running, its windows were closed, and neither its

headlights nor interior lights were illuminated.

       Schwartz exited the police cruiser and approached the passenger side of the SUV, while

Holloway approached the driver’s side.        Neither officer had his weapon drawn.         As they

approached, they observed the car’s stereo was half-way removed from the front dash yet still

connected to electricity due to the fact the unit’s lights were illuminated. Based on the totality of

the circumstances, both officers suspected that Bonner was stealing the SUV’s radio.

       Bonner appeared startled when confronted by the officers. Holloway asked Bonner to

identify himself and explain what he was doing. In response, Bonner moved into the driver’s seat

and said that he had bought the SUV that day and was installing the radio. The officers asked for

a form of identification, and Bonner provided an identification card. That evening, Bonner never

produced a driver’s license or proof of vehicle ownership. The temporary Ohio license plate

attached to the SUV’s rear was later determined not to match its make and model.

       After producing his identification card, Bonner continued reaching into his back pockets.

Holloway and Schwartz both perceived this movement as potentially threatening and an officer

safety issue. Despite repeated directions from the officers to cease and desist, Bonner continued

to place his hands in his rear pockets. Based on his refusal to comply with multiple instructions to

stop reaching into his rear pockets, Bonner was removed from the SUV, patted down and detained

in the back seat of the police cruiser pending further investigation. After securing Bonner,

Holloway input Bonner’s personal identification information into the LEADS and MIS

computerized law enforcement data bases. Holloway learned that GDPMA had issued Bonner a

three-year “no-trespass order” which specifically included the Desoto Bass Complex. This “no-

trespass order” stemmed from Bonner’s unauthorized discharge of a firearm at Desoto Bass;



                                                   3
together with his fleeing from the police; and stalking and causing criminal damage. Violation of

a “no-trespass order” is a criminal trespass (M-4) under the Ohio Revised Code.

       In the meantime, Schwartz spoke with a nearby Desoto Bass resident who claimed to know

Bonner. Soon thereafter, Dayton Police Officer Zachary Banks arrived to provide Officers

Schwartz and Holloway “backup” with the situation. Banks immediately approached the SUV

with his flashlight to determine if any other individuals were inside. From outside the vehicle,

Banks observed in plain view a digital scale with apparent drug residue sitting on the front

passenger seat. Based on this discovery, Banks briefly searched the passenger compartment and

discovered a loaded 9mm handgun underneath the driver’s seat. Banks advised Holloway of his

observations prior to departing the scene to respond to another police call.

       Holloway re-approached the SUV to verify Banks’ discoveries. Holloway next confirmed

with the Dayton Police Department that Bonner had a criminal record that disqualified him from

possessing a firearm. Holloway advised Bonner of his Miranda rights and proceeded to question

him. Bonner reiterated that he was simply attempting to install the radio.

       Based on the discovery of drug paraphernalia found in plain view; the discovery of the

loaded handgun; the lack of a valid driver’s license; no proof that Bonner owned the vehicle;

Bonner’s pre-existing GDPMA no-trespass order; and the discovery that the Ohio temporary

license attached to the SUV did not match its make and model, the vehicle was impounded in

accordance with Dayton Police Department policy. An inventory search was performed on the

SUV before it was towed away. The handgun, digital scale and an Ohio Certificate of Vehicle

Title issued in the name of Forest J. Trupp were all seized as result of the inventory search.

       II.     ANALYSIS

       The Fourth Amendment to the United States Constitution protects the rights of individuals

against unreasonable searches and seizures conducted by state actors. United States v. Ganias,
                                                 4
755 F.3d 125, 133 (6th Cir. 2014). A search occurs when the Government acquires information

by either “physically intruding on persons, houses, papers, or effects” or otherwise invading an

area in which the individual has a reasonable expectation of privacy. Id. (citing Florida v.

Jardines, 133 S. Ct. 1409, 1414 (2013)). “A seizure occurs when the Government interferes in

some meaningful way with the individual’s possession of property.” Id. (citing United States v.

Jones, 565 U.S. 400 n.5 (2012)). The party seeking suppression of evidence obtained by a search

has the burden of proving that the search was unlawful. United States v. Blakeney, 942 F.2d 1001,

1014 (6th Cir. 1991).

       Bonner argues that the Dayton Police did not have a legal basis to detain him or search the

SUV that was impounded, and that his statements to the Dayton Police are inadmissible because

he never waived his Fifth Amendment right against self-incrimination. (Doc. 22.) The Court

addresses each of these arguments in turn.

       There are three kinds of permissible encounters between the police and citizens: “(1) the

consensual encounter, which may be initiated without any objective level of suspicion; (2) the

investigative detention, which, if non-consensual must be supported by a reasonable, articulable

suspicion of criminal activity; and (3) the arrest, valid only if supported by probable cause.” United

States v. Smith, 594 F.3d 530, 535 (6th Cir.2010) (internal citations omitted). All seizures—

including brief investigatory stops—are subject to Fourth Amendment scrutiny, although purely

consensual encounters are not. United States v. Beauchamp, 659 F.3d 560, 566 (6th Cir. 2011).

       Here, both the Government and Bonner agree that the police initially engaged in an

investigative detention under Terry v. Ohio, 392 U.S. 1 (1968). The Sixth Circuit has described

the requirements that must be met to conduct a permissible stop under Terry as follows:

       Terry, a limited exception to the normal requirements of probable cause, permits a
       police officer briefly to detain a person or property for investigative purposes if the

                                                  5
       officer has a reasonable suspicion, supported by articulable facts, that criminal
       activity has occurred or is about to occur. Farm Labor Org. Comm. v. Ohio State
       Highway Patrol, 308 F.3d 523, 543–44 (6th Cir. 2002). In evaluating the
       constitutionality of a Terry stop, we engage in a two-part analysis of the
       reasonableness of the stop. We first ask “whether there was a proper basis for the
       stop, which is judged by examining whether the law enforcement officials were
       aware of specific and articulable facts which gave rise to reasonable suspicion.”
       United States v. Garza, 10 F.3d 1241, 1245 (6th Cir. 1993) (internal quotation
       marks and citation omitted). In answering this question, we examine the totality of
       the circumstances to determine the reasonableness of the investigatory stop.
       [United States v. Bailey, 302 F.3d 652, 658 (6th Cir. 2002)] (citing United States v.
       Arvizu, 534 U.S. 266, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002)).

       Next, if we conclude that the basis for the Terry stop was proper, then we must
       determine “whether the degree of intrusion ... was reasonably related in scope to
       the situation at hand, which is judged by examining the reasonableness of the
       officials' conduct given their suspicions and the surrounding circumstances.”
       Garza, 10 F.3d at 1245 (internal quotation marks and citation omitted). As part of
       the second prong, we must “ascertain whether the detention is reasonable, that is,
       (1) was it sufficiently limited in time, and (2) were the investigative means used the
       least intrusive means reasonably available.” Bennett v. City of Eastpointe, 410 F.3d
       810, 825–26 (6th Cir. 2005) (internal quotation marks and citation omitted). For
       while a Terry stop may be constitutionally permissible initially, it may become an
       impermissible “seizure if it occurs over an unreasonable period of time or under
       unreasonable circumstances.” United States v. Orsolini, 300 F.3d 724, 729–30 (6th
       Cir. 2002) (internal quotation marks and citation omitted); see also United States v.
       Heath, 259 F.3d 522, 530 (6th Cir.2001) (citing United States v. Place, 462 U.S.
       696, 709, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983)) (noting that “the Supreme Court
       has held that the passage of time can cause an investigative detention to ripen into
       a defective seizure that must be based upon probable cause”). Simply put, “an
       investigative detention must be temporary and last no longer than is necessary to
       effectuate the purpose of the stop.” Florida v. Royer, 460 U.S. 491, 500, 103 S.Ct.
       1319, 75 L.Ed.2d 229 (1983). While there is “no rigid time limitation on the
       lawfulness of a Terry stop” (citation and internal quotation marks omitted), we must
       “‘examine whether the police diligently pursued a means of investigation that was
       likely to confirm or dispel their suspicions quickly, during which time it was
       necessary to detain the defendant.’” Orsolini, 300 F.3d at 730 (quoting United
       States v. Sharpe, 470 U.S. 675, 687, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985)).

United States v. Davis, 430 F.3d 345, 354 (6th Cir. 2005).

       Under the first step of the Terry analysis, the police officers must have been aware of

specific and articulable facts that gave rise to a reasonable suspicion of criminal activity. Bonner

argues that the officers did not have such facts, but instead inappropriately relied on ambiguous

                                                 6
facts and their hunch that Bonner was engaging in criminal activity. See Beauchamp, 659 F.3d at

569-70. Based on the totality of the circumstances, the Court finds that the police officers did not

act on a hunch, but on a reasonable, articulable suspicion that Bonner was stealing a car radio. It

was late in the evening on a cold night in a dimly lit parking lot in a neighborhood known for its

high incidence of criminal activity. The officers came upon a man inside an SUV straddling its

center console with its radio in his hands. It was an odd time to be installing a car radio. Given

these circumstances and the fact that no one else was present in the parking lot (suggesting the

man might have been taking advantage of an opportune time to steal a car radio), the police officers

had a reasonable suspicion that Bonner was engaging in criminal activity.

       The second prong of the analysis asks whether the officers’ intrusion on Bonner was

reasonable in light of the scope of the situation at hand. It was. The officers approached the

vehicle and asked Bonner for identification and to explain what he was doing. That was the extent

of the initial stop. Once Bonner continued reaching into his back pockets, despite the officers’

instructions to stop doing so, they were further justified in frisking Bonner for their own safety and

placing him into their cruiser while they determined whether or not a crime, in fact, was being

committed.

       Bonner argues that, when the officers placed Bonner in their vehicle, the investigatory stop

transformed into an arrest that must be supported by probable cause. The Court disagrees. At that

point, Bonner had told the officers that he owned the SUV, but he had not produced a driver’s

license or any proof that he owned the vehicle. Thus, the officers were still “checking out the

suspicious circumstances that led to the original [Terry] stop.” United States v. Obasa, 15 F.3d

603, 607 (6th Cir. 1994). The officers ran Bonner’s name through their databases and learned that




                                                  7
he was engaging in a crime, albeit a different one, in that he was in violation of a no-trespass order

issued against him.

       When the police officers discovered the violation of the no-trespass, they had probable

cause to arrest Bonner. Shortly thereafter, another officer reported that he saw a scale with

apparent drug residue on it in plain view in the SUV. Observation of the drug paraphernalia

justified the reporting officer’s search of the vehicle, which revealed a handgun. See California v.

Carney, 471 U.S. 386, 392-93 (1985) (discussing automobile exception to warrant requirement).

       The officers impounded the SUV because, as required by department policy, Bonner was

being arrested, there was no registered owner on the scene, and they did not want to leave the

vehicle unoccupied in a high-crime area. Because the vehicle was being impounded, the officers

conducted a warrantless inventory search, during which they located the scale and handgun that

had been reported to them earlier. The search was valid and reasonable under the circumstances.

       Finally, Bonner argues in his memorandum that his statements should be suppressed

because the officers did not conduct a lawful Terry stop. As discussed, the Court has found the

Terry stop was proper. The Court also notes that Bonner was read his Miranda rights once it

became apparent that he would be placed under arrest.

       III.    CONCLUSION

       For the reasons above, the Court DENIES Bonner’s Motion to Suppress (Doc. 22).

       DONE and ORDERED in Dayton, Ohio, this Thursday, December 20, 2018.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE




                                                  8
